 

) Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 1 of 18

UNITED STATESBANKRUPTCY COURT goutnem 5ee,Cours

SOUTHERN DISTRICT OFTEXAS FILED
HOUSTON DIVISION JAN 27 2020

David J. Bradley, Clerk of Court
In re:

Case No. 18-33836, Chapterl 1 h/

Deena ll

Neighbors Legacy Holdings, Inc., et al,

C7 SO UO? On a

Sohail Alam, Plaintiff

 

Adversary. Proc. No. 19-03442

Neighbors Health, LLC, Neighbors, Tensie
Axton, GP, LLC, EDMG, LLC, Dharmesh
Patel, MD, Michael Chang, MD, Quang
Henderson, MD, Hitesh Patel, MD, Andy
Chen, MD, Cyril Gillman, Setul Patel, MD,
Paul Alleyne, MD, Thomas Gruenert,
Defendants,

ALAM’S OBJECTION AND RESPONSE TO LIQUIDATING TRUSTEE’S OBJECTION
TO SOHAIL ALAM’S CLAIM AS A CREDITOR AND REQUEST TO APPOINT THE
UNITED STATES ATTORNEY MR. RYAN KELLEY GOEB PATRICK TO
INVESTIGATE THE COVER UP THAT LINGERS THIS BANKRUPTCY

TO THE HONORABLE COURT:

COMES NOW Sohail Alam, ("Alam or "Plaintiff"") files this his Objection and Response
to the Liquidating Trustee’s Objections to his Claims as a Creditor, and Request to Appoint the
U.S. Attorney to investigate the corruption’ that continues to linger in this bankruptcy, and would
show the Court the following:

Axton’s Objections to Alam’s Claim
as a Creditor are deceptive

1. Tensie Axton, the Liquidating Trustee of the debtor companies Neighbors Legacy
Holdings, Inc., objections to Alam’s Claim No. 197 on the ground: Alam’s proof of claim

does not include documents to support he holds a priority, administrative, or secured

 

? Based on the CRO’s affidavit (Dkt 16) and the defendant's filings in court, it is Alam’s opinion and profound belief that when defense lawyers
withhold documents, mislead (lie) to the Court and when defendants start to file perjured testimony — it is corruption of the highest order.

 

 
Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 2 of 18

claim against the Debtors - are deceptive.

Axton’s own Affidavit disproves
her objections

2. The Axton’s affidavit, attached as [Exhibit 1] contradicts her own statements.

“| have reviewed the Debtors’ books and records and the Claim, as well
as the supporting documentation provided by the Claimant, and have
determined that the Claim should be disallowed....”.

| have reviewed the Objection to Sohail Alam’s Claim (the “Objection”)
filed contemporaneously with this Affidavit... To the best of my
knowledge, information, and belief, the assertions made _in_ the
Objection are accurate.

 

3. Contrary to Axton’s assertion, Alam was not allowed to appear and/or make
arguments in support of his confirmation objection [Docket No. 828]. Records show,
the argument that Alam made before this Court on March 22, 2109 was at the request

of the honorable judge, related specifically to his December 15, 2018 letter of reasons

 

why the debtors’ bankruptcy was a sham. In which, Alam also informed the Court that

 

his employment contract was not a typical employee-employer contract — that it was an
executory contract because the monies promised to Alam were in exchange for his
software. That is why, the employment contract was deemed "non terminable" allowing
Alam to pursue other interests. That his claim against the debtor included claim against
the property of the debtor. He argued that since most courts applied the business
judgment test to determine the true nature of the executory contract the Courts as in
this case will also look to the context in which the Alam’s employment contract was
negotiated, who were involved and what went into the drafting and ultimate approval of
the Contract.

4. As a further proof that Alam was not given full opportunity to prove up his

 

 

 
Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 3 of 18

objections to confirmation, Alam contends that on March 22, 2019, immediately
following Alam's discussion about why the Debtors bankruptcy was a sham, Debtors
counsel Mr. English put up on the screen a "Summary of Objections to
Confirmation". The first item on the Docket marked Objection #828 was Alam's
Objection to Confirmation. Alam recalls a discussion between the Honorable Judge
Isgur? and the Debtors Counsel Mr. English, which Alam overheard the Judge _
stating something to the affect “let's pass_on it" and something to the affect_a

"layperson". [See docket 864]
THE COURT: I'm going to deem him from the documents that he has
filed as a lay person to have opted out.
MR. ENGLISH: Okay.

MR. HIGGINS: All of the objections have been resolved with the
exception of Mr. Alam and the Phipps objection which was a limited
objection.

THE COURT: So, | want Dr. -- Mr. Alam to be on the opt out list in any final
documents. | don't think there's any question that from reading the documents he
did not intend to release people. So, he has opted out

5. Alam took that to believe that since the Honorable Judge did not have time to
review his claim and objections that he’d make a ruling on the evidence after he had

had a chance to review Alam's evidence.

THE COURT: All right. Where are those 16 exhibits?

MR. ALAM: They have been filed in Court on --

THE COURT: With part of your proof of claim or separately from
that?

MR. ALAM: That's part of my proof of claim.

THE COURT: Where do you express in writing to me? | mean, --

MR. ALAM: It is in my objections to confirmation.

 

? At the time Alam filed his motion for reconsideration, the March 22, 2019 hearing transcript was not available. Alam obtained this transcript
sometime in late June 2019 ~ which attests to Alam’s version of the truth.

 

 
‘Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 4 of 18

MR. WARNER: | Your Honor, if | can help the Court. | believe it's
docket 828 that Mr. Alam is referring to.

 

6. To insure that Alam was right in his assumption, he waited to be called back to
the stand, but when the Honorable Judge and the Debtors counsel did not call Alam
about his Objections to the Confirmation, which was number 1 on the list, instead
they moved on to a Company next in line on the list by the name Century Square
Commercial Venture, LLC, Objection #825. Alam's assumption was right that the
Judge had indeed passed on his objections for a later date. Itis at this time that Alam
left the Court room. Alam learned through Debtors April 8, 2019, pleading that the Judge
had in fact entered the Order confirming the Plan.

Axton’s actions are in total retaliation
7. Axton, as a liquidating trustee in the Alam’s adversary proceedings. [Case #: 19-
03442] is a defendant in her individual capacity as well as a defendant as an officer of
the debtor companies for claims of “fraud”.

The Debtors so-called uncontroverted evidence
is deceptive and misleading

8. Neighbors Telehealth, LLC is not a Debtor or an entity owned by any
Debtor.

False. SOMEONE (the Honorable Judge, the Trustee and/or the US
Attorney) at SOME POINT need to look at [Docket 16, Exhibit B] to fully
understand what the defendants and defense counsel is up to.

On July 12, 2018, Neighbors Health, LLC, (NH) filed for bankruptcy
based on Mr. Chad Shandler, Chief Restructuring Officers affidavit. The
Exhibit A of his affidavit provides an Organizational Chart of the debtors,
listing Neighbors Telehealth Services, LLC as one of debtor companies. The
Exhibit B of his affidavit shows Neighbors Telehealth Services, LLC as one
of the guarantors of the debtor. Dkt 16, 18-33836 and Dkt 75 (19-3442).

 
10.

11.

Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 5 of 18

Wide tel esl tees

 

 

EXHBIT B
List of Guarantors

Bhs r 1. LY
60 ECWacoE Center, LP
Centers, LLC
§2 16 ‘ j Services, LLC
63 Telehesatth Services, LLC

64 2 Ec H LLC
64 3 Ec Asset LLO
66 & EC Pearland Asset LLC
67 $007 EC Beaument Asset. Holdings, LLC

 

The Administrative Services Agreement between Neighbors Telehealth, LLC
and the Debtors was rejected.

False. The agreement was rejected for two reasons: (a) Mr. Higgins,
Debtors counsel, despite knowledge of the truth, misled and withheld documents
from this Court, and, (b) Mr. Scott Davenport, counsel for Telehealth was
negligent in representing the interest of his client and instead assisted defendant
Setul Patel to cover up the larceny in transferring funds from the debtor
companies to the company owned by him and defendant Gruenert.

Under the Administrative Services Agreement, Neighbors Telehealth, LLC owes
the Debtors almost $500,000.

False. Axton has perjured her testimony with regard to the alleged debt.
Mr. Higgins, debtors counsel assisted her in making up this amount from whole
cloth despite knowledge of the truth through Gruenert’s email on July 29, 2018.

From the evidence, it is clear that Axton, former CFO of debtor
companies was involved in a scheme to transfer $490,531 into a company
she “knew” was owned by defendants, Setul Patel, Tom Gruenert, and
Paul Alleyne. Now that Axton is caught on embezzling money from debtor
companies — she is misleading this Court that the debtor is owed this
money. The irony is that Axton’s lawyers are complicit in perpetrating |
this FRAUD.

The Debtors have no outstanding obligations to Neighbors Telehealth, LLC.
False. Axton’s admission through her affidavit admitting to owning and

copying Alam’s Software is prima facia evidence of debtors’ obligation. Axton is
misleading this Court into believing that Alam gave away 4-years of

 

 

 
.Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 6 of 18

uncompensated time and $818,000 dollars to benefit the debtor — for free. It is
utter non-sense.

12. The Debtors were never involved in managing the day-to-day operations of
Neighbors Telehealth, LLC and never had access to its bank accounts.

False. Axton’s claim that “Debtors were never involved in managing the
day-to-day operations” belies her affidavit, showing: Administrative Services
Agreement provided .............. executive operations management. Axton’s
consistent disregard of the truth should not be tolerated by this Court.

13. Certain Debtors were party to a software license agreemert....... but outside of
a pilot project, the Debtors never used the software.

False. Software license agreement was a pre-paid option, which the
debtor acknowledged owning and making copies of, does not make a charge
provision by usage. Debtors had the option of using it once or a million times.

14. | Mr. Alam provided no services to the Debtors post-petition.

False. As per the software agreement Alam was required to continue
servicing and maintaining the software. Alam fulfilled his obligation through 12
vendors managing the software compliance at a cost of $19,000 per month
beginning on May 20, 2016 to December 2018.

15. Alam has “repeatedly” informed this Court that Tensie Axton, the Liquidating
Trustee of the debtor companies Neighbors Legacy Holdings, Inc., has a history of
defrauding this Court through her testimony made under oath. This affidavit, [Exhibit 1]
is yet another example of her callous disregard for the law. Because Axton “pursuant to
Art.V.F of the Plan and Section 5.1 of the Liquidating Trust Agreement, has the
“exclusive” authority to file, settle, compromise, withdraw, or litigate any objection to

claims, she has resorted to vengeance and retaliation — all with the assistance of her

lawyers, Mr. John Higgins and Mr. Eric English.
Facts related to Alam’s claims as a creditor

16. On October 23, 2018, Alam filed a priority claim in the amount of $818,000.00 on

the grounds he had an “executory contract” with the debtor. Thereafter, Alam

 
Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 7 of 18

commenced an adversary proceeding complaining of fraud, fraudulent transfer,
conspiracy, etc., Alam’s objections references the existence of three

contracts between Alam and debtor companies.

Contract 1 - Administrative Services Agreement

The Debtor sought the rejection of the administrative services agreement
through fraud onto this court

17. The debtors entered into an administrative services agreement with one of its
own company in which Alam had 30% interest and equity. The Administrative Services
Agreement provided among other things, to support staffing, accounting, financial
planning and forecasting, cash management, insurance administration, and executive
operations management. The only provision for payment under this agreement was for
“out of expenses’ limited to credit card use only.

18. On September 6, 2018, debtors Counsel, Mr. Eric English and Mr. John Higgins
sought the rejection of the Administrative Services Agreement by providing false
information to Court: (a) that Alam owned the software only to later admit it was the
debtor that owned the software, and (b) despite [Gruenert’s July 29, 2018, at 9:59am]
they argued before this Court that the $490,000 dollar amount was a debt owed to

debtors - when it was not.

 

19. Axton perjured her testimony in suggesting that under the agreement debtors are
owed $490,530.17 dollars — this is factually incorrect. Clearly, Axton is withholding
material information from this Court with regard to just how and why she, as the CFO
allowed a financially strapped company (the debtors) to fund a company owned by
defendant Patel, defendant Gruenert, and defendant Alleyne. In light of the events,
Axton, cannot continue to serve as a liquidating trustee for the debtor companies.

Contract 2 - Employment Agreement

 

 

ney errr
.Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 8 of 18

20. Alam’s 5-year non-terminable employment agreement was related to
a business owned by defendants NH (the debtor) and Dr. Setul Patel
(CEO of debtor companies). That Alam was employed by EDMG and EDMG
had full responsibility to Alam. Alam was NOT required to show up to work and was
allowed to engage in any other business or professional activities. The employee
agreement was made in exchange for debtors owning the software.

Contract 3 —- Software Agreement

The Debtor failed to seek the rejection of
the Employment Agreement/Software Agreement

 

21.  Alam’s” software license, as most software licenses are executory
contracts because the licensee has obligations to pay license fees, maintain
confidentiality of the software, use the software appropriately, or other material
obligations and the’ licensor has_ obligations such as_ indemnification
and software maintenance and support.

22. The Software Agreement with debtors, which the debtor denied
owning, to later acknowledging owning the software with the source code and had the
right to make copies of the licensed software.

23. Under section §365 of the U.S. Bankruptcy Code, an executory contract is any
agreement that contains materially unperformed obligations respecting both parties. The
plain language of section 365, permits a DIP or trustee to assume or reject an executory
contract at any time_before the confirmation of a plan, and the Bankruptcy courts will
generally approve assumption or rejection of a contract if presented with evidence that
either course of action is a good business decision. Although, debtors have sought the

rejection of the Administrative Services Agreement, they have failed to seek the

 
.Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 9 of 18

rejection of the Software Agreement and as such, the Debtor is obligated to keep
current on obligations as per the agreement - post-petition.

24. The Bankruptcy Code does not define “executory.” But, based on the legislative
history of section 365 an executory contract is a contract under which the obligation of
both the bankrupt and the other party to the contract are so far unperformed that the
failure of either to complete performance would constitute a material breach excusing
performance of the other.

25. Based on Axton’s affidavit [Exhibit 1]: (a) the software contract did not expire
post-petition by its terms, (b) the DIP affirmatively acted in a way to acknowledge
owning and making copies of the software. Therefore, under the software license
agreement with the debtor, Alam has satisfied the standards as of the bankruptcy
petition date. Since DIP did not reject the agreement it should therefore be treated as an

executory contract because the agreement is actually a “pre-paid option of the software

 

license”. The facts of this case, especially through Axton affidavit supports the legal
conclusion that the software agreement was indeed an executory contract.
26. Further, Alam never envisioned Debtors would keep the software code,

reproduce the software, and file bankruptcy just two months after signing the contracts.

BANKRUPTCY LAW
27. Bankruptcy law is provided for in the U.S. Constitution under Article |, Section 8,

Clause 4 and has existed since the Bankruptcy Act of 1800. See Cent. Va. Cmty.
College v. Katz, 546 U.S. 356, 370 (2006). Its primary purpose has long been to “relieve

the honest debtor from the weight of oppressive indebtedness and permit him to start

 

 

 
Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 10 of 18

afresh free from the obligations and responsibilities consequent upon business
misfortunes.” Local Loan Co. v. Hunt, 292 U.S. 234, 244 (1934).

APPOINTMENT OF U.S. ATTORNEY
28. On December 15, 2018, Alam informed this Court [Docket 736] that Debtor's

bankruptcy was a “sham”. Since then, the events surrounding Alam’s adversary
complaint “proves” overwhelmingly the need, if approved by the honorable Judge to
bring in Mr. Ryan Kelley Patrick U.S Attorney to investigate this fraudulent bankruptcy -
fully and completely. (in Case # 18-33836 -related to Docket #'s 878, 860, 867; 828, 848,
855, 861, 864, 227, 16] (in Case # 19-3442 related to Docket #'s 8, 9, 27, 39, 44, 49, 55, 65, 66,
67, 68, 69, 73, 74,75]

DEBTORS BANKRUPTCY

28. Defendants counsel, Mr. Higgins and Mr. English are restricting Alam from
seeking justice*, they are threatening Alam with “Cease and Desist” and asking him to
withdraw his complaint. They have also resorted to filing fake pleadings and making
deceptive arguments to the Federal Court. Provided below is evidence of illicit conduct.
29. Did the Debtor “conceal” assets from the bankruptcy court [$490,000 dollars
were put away in a company owned by the CEO and CLO of the debtor company) —
was it to avoid having it forfeited.

30. Why did Defendants Setul Patel and Tom Gruenert shut down their telehealth
company — was it to avoid the exposure of their wrongdoing.

31. | Why is Axton withholding material information from the Court about how she was
able to transfer funds from a bankrupt company into a company owned by some of the

debtor and debtors’ corporate officers.

 

* Records show that a board member of debtor companies, former chief counsel to debtor companies, and chief restructuring officer — all have
judicially admitted to plaintiffs allegations.

 

 
Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 11 of 18

32. What are the Debtors and some of its Officers relationship with Girish Capital,
LLC’s, Setul Patel, and/or Read King, a commercial real estate company?

Prepetition, the Debtors (and certain principals of the Debtors) partnered

with Read King to develop new locations for Emergency Centers; Chad

Shandler, CRO, see Dkt 16
33. What did the CRO look at to determine the debtor's obligation had reached
$90,000,000 million dollars. What are the names of (certain principals of the Debtors)
that partnered with Read King in the development? What did the Debtor receive in
exchange for obligating the debtors with $90 million dollars? What did “certain principals
of debtor companies” receive by encumbering a $90 million dollar debt. And, what was
the time-frame when all this happened.

As of the Petition Date, the Debtors had future non-cancelable obligation

commitments for operating and capital leases of approximately $90

million; Chad Shandler, CRO, see Dkt 16
34. What is the relationship between defendant Setul Patel, Girish Capital, LLC and

Read King? Why is Read King listed as one of the companies on Girish Capital website

35. What role did Read King play at the Debtors and why

primary real property landlord on closed and never-opened centers is Read King.
Chad Shandler, CRO, see Dkt 16

36. Who from the Debtor’s side authored and/or reviewed the documentation, the
leases and lease holding obligations between the Debtor and Read King? What
analysis did the Debtors made to insure an arms-length transaction between the parties.
37. Why was Read King allowed to identify the property for the construction of the
free-standing emergency rooms. What was their expertise. What studies they
conducted to determine the volume of patients; payor mix vis-a-vis income.

In many instances, the arrangement included Read King identifying a
property; Neighbors executing a long-term lease (typically 12 years);

 

 
Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 12 of 18

Read King financing the purchase of the real property and the building
shell; Neighbors building out the interior, opening the site, and paying
rent to Read King.
38. What happened to the $120 million dollars that the Debtors drew from the Key
Bank credit agreement?
1. On November 19,2015, the debtor companies entered into a
Credit Agreement with KeyBank National Association for $120 million
dollars. On the date that it was funded [November 19, 2015], Neighbors
drew $100 million on the term loan facility and $20million in September
2016.
2. In addition to the credit agreements with KeyBank, NA, the
debtors also entered into leasing medical equipment with BBVA
Compass and Wells Fargo as lessors

3. The Debtors also leased non-medical equipment, such as
monitors and computer equipment from various parties.

4. On the Petition Date, the Debtors’ aggregate accounts payable to
vendors is approximately $12.8 million.

39. | Why did KeyBank allow Dr. Setul Patel to take $490,000 dollars out of the loan
amount to benefit defendant Patel personally. And, why did KeyBank approve the
$660,000 dollars in new liability right at the time the Debtors were in default.

40. What did Mr. Chandler, CRO know about why Neighbors ended up in bankruptcy
and when did he know it? Was the low reimbursement the true reason for filing for
bankruptcy, if so, why did the new buyers pay almost retail price to acquire Neighbors
ER’s.

41. | What happened to the Micro hospital that the Debtor was building and monies

associated with its building, and who owns the micro hospital in Louisiana

42. Can Mr. Higgins and Mr. English defend Tensie Axton in her individual capacity,
as well as continue to serve as counsel to the debtor companies. Is there a conflict of

interest?

 

 

 
Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 13 of 18

43. Is it true that the law firm of Johnson Deluka is not representing defendants

Gillman and Alleyne in the adversary proceedings?

44, When someone succumbs to the temptation of filing fake bankruptcy, they run the
risks of an accusation of bankruptcy fraud. Alam contends defendants’ bankruptcy

creates prima facia evidence of how they committed fraud on Alam.

RELIEF REQUESTED
45. For all of the foregoing reasons, Plaintiff respectfully request: (a) that Axton’s
Objection to Alam’s Claims be overruled, and (b) if it is in the interest of this Court, allow
the appointment of the United States Attorney to investigate matters related to this

bankruptcy, especially when defense lawyers begin threatening the plaintiff.

Submitted By:

bin Now

Sohail Alam, Plaintiff, Prose
7505 Fannin, Suite 300
Houston, Texas 77054

713-385-7979
samalam2@gmail.com
January 26, 2020

 

 
Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 14 of 18

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
Tn re: §
§
Neighbors Legacy Holdings, Inc., et al, § Case No. 18-33836, Chapter] 1
§
Sohail Alam, Plaintiff §

 

Adversary. Proc. No. 19-03442

Neighbors Health, LLC, Neighbors, GP, LLC,
EDMG, LLC, Dharmesh Patel, MD, Michael
Chang, MD, Quang Henderson, MD, Hitesh
Patel, MD, Andy Chen, MD, Cyril Gillman,
Tensie Axton, Setul Patel, MD, Paul Alleyne,
MD, Thomas Gruenert

Defendants,

 

Certificate of Service

I hereby certify that on January 27, 2020, I served a true and correct copy of Alam’s Objections to
Liquidating Trustee’s Objections

Submitted
aH daw
Sohail Alam, Plaintiff, Prose
7505 Fannin, Suite 300
Houston, Texas 77054
713-385-7979
samalam2@gmail.com

 

Ms. Christie Mishew Lewis,

Moyer Lewis & Patton

11767 Katy Fwy, Suite 990, Houston, TX 77079
clewis@mlpllp.com

Counsel for Dr. Dharmesh Patel

Mr. James G. Munisteri,
Foley Gardere,

1000 Louisiana, Suite 2000,
Houston, Texas 77002
Jmunisteri@foley.com

 
Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 15 of 18

Counsel for Dr. Michael Chang, Andy Chen,
Hitesh Patel, Quang Henderson

Mr. Scott J. Davenport
Davenport Law Firm, PC

4306 Yoakum Blvd, Suite 500,
Houston, Texas 77006
scottd@davenport-law.com
Counsel for Dr. Setul Patel

Ms. Elise Susanne Miller,

Stuart PC,

712 Main Street, Suite 1100,

Houston, Texas 77010

emiller@stuartpc.com

Counsel for Drs. Cyril Gillman, Paul Alleyne

Mr. Thomas G. Gruenert
P.O.Box 1279,

Manvel, Texas 77578
tgruenert@gruenertlawgroup.com
Counsel for Thomas Gruenert

Mr. John F, Higgins

1000 Main Street, 36th Floor,
Houston, Texas 77002
jhiggins@porterhedges.com

Counsel for Debtors and Tensie Axton

 
Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 16 of 18

EXHIBIT 1
Tensie Axton Affidavit

 

 

DECLARATION OF TENSIE AXTON IN SUPPORT OF
LIQUIDATING TRUSTEE’S OBJECTION TO SOHAIL
ALAM’S CLAIM NO. 197

STATE OF TEXAS §
§ COUNTY OF HARRIS §

BEFORE ME, the undersigned authority, on this
day personally appeared TENSIE AXTON, known
to me to be the person whose name is
subscribed below, and who being duly sworn,
stated the following:

1. My name is Tensie Axton and lam the
Liquidating Trustee in the above- styled case with
certain accounting and reporting services. | have
practiced accounting for over 25 (twenty-five)
years. Prior to serving as the Liquidating Trustee,
beginning in December 2016, | was the Debtors’
Chief Financial Officer.

2. }am generally familiar with the Debtors’
financing arrangements, business affairs and
books and records that reflect, among other
things, the Debtors’ liabilities and the amounts
owed to their creditors as of the Petition Date. |
have reviewed the Objection to Sohail Alam’s
Claim (the “Objection”) filed contemparaneously
with this Affidavit.1

3. To the best of my knowledge,
information, and belief, the assertions made in
the Objection are accurate.

4, On March 31, 2017, Neighbors Health
and Telehealth entered into an Administrative
Services Agreement. The Administrative Services
Agreement provided that Neighbors Health
would furnish administrative services to
Telehealth, including providing, among other
things, administrative services sufficient to
support staffing and human resources,
accounting, financial planning and forecasting,

 

Axton acknowledges:

25 years of experience as a CPA
Joined Debtors as CFO in Dec 2016
Familiarity with Debtors “books and
records”

Has reviewed Alam’s objections
Affirms the assertions made in Alam
objections are “accurate”

Axton acknowledges:

Debtors would provide “executive
operations management” services for
one of its affiliates [affirmed by Gruenert
former chief counsel to the Debtor], in
which Alam served as partner [affirmed
by Dharmesh, board member of the
Debtors]

 

 

 

 

 

 

 
Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 17 of 18

 

 

cash management, insurance administration, and
executive operations management.

Telehealth owes Neighbors Health no less than
$490,530.17 in unreimbursed expenses for
services rendered under the Administrative

Services Agreement.

5. Also on March 31, 2017, Mr. Alam
entered into the Contribution Agreement with
Telehealth and Neighbors Health and transferred
sole legal title to a telemedicine software
platform to Telehealth in exchange for 1 Class A
voting share, 299 shares of Class B non-voting
stock, and an employment agreement with
Telehealth. On March 31, 2017, EDMG, a wholly-
owned subsidiary of Neighbors Health,
Telehealth, and Mr. Alam entered into the five-
year Employment Agreement, pursuant to which
the Mr. Alam was employed as the Executive
Director of Telehealth.

6. Finally, on March 31, 2017, Telehealth
and Neighbors Health entered into the Software
Agreement that granted Neighbors Health a
license for all the source codes of Telehealth’s
software products, including the right to make
copies of the licensed software and
documentation for backup and archival
purposes. Neighbors Health also entered an
intellectual property license agreement with
Telehealth for the use of the Neighbors name.

7. Although EDMG entered into that certain
Employment Agreement, dated March 31, 2017,
with Mr. Alam and Teleheaith, to the extent Mr.
Alam is claiming any amounts owed for wages,
salaries or commissions, Mr. Alam has been paid
what he was owed under the Employment
Agreement— wages or otherwise—and there are
no outstanding amounts due.

8. Mr. Alam’s proof of claim does not
include any documents that support the

 

Axton, under the penalty of perjury is deceiving
this court into believing the Debtor is owed $490,
530.17 dollars. No monies are owed.

Axton acknowledges:

- Alam’s consideration in the amount of
$818,000 dollars

- Debtors consideration, in exchange, with
a 5-year non-terminable employment
agreement, which “did not” require Alam
to “ever show up” to work, and insurance
coverage (life, long-term, disability, and
hospitalization — totaling $818,000
dollars

Axton, under the penalty of perjury, despite
having knowledge of books and records, is
deceiving this Court into believing Alam’s
employment contract was a true employment
contract. Axton has first hand information about
why EDMG signed Alam’s Agreement as opposed
to Neighbors Health, LLC

Axton acknowledges:

- Debtors acceptance of Alam’s “software
source code”, and which allowed debtors
“the right to make copies of the licensed
software”

- With this acknowledgment, Axton and
her lawyers, Mr. Higgins and Mr. English
are admitting they misstated true facts
and withheld crucial documents from this
Court — to perpetrate fraud onto this
Court

Axton, under the penalty of perjury, despite
having knowledge of books and records, wants
this Court ta believe that Alam would give the
debtor $818,000 dollar software and future value
for FREE. And, then go to work for debtors as an
employee is factually incorrect.

 

 

 

 

1 MC ee SET
Case 18-33836 Document 1046 Filed in TXSB on 01/27/20 Page 18 of 18

 

conclusion that Mr. Alam holds a priority,
administrative, or secured claim against the
Debtors. Additionally, | have reviewed the
Debtors’ books and records and the Claim, as
well as the supporting documentation provided
by the Claimant, and have determined that the
Claim should be disallowed and expunged to the
extent it asserts a priority, administrative, or
secured claim.

9. Failure to disallow and expunge the
Claim could result in the Claimant being paid
when it is not entitled to payment. As such, |
believe that the disallowance and expungement
of the Claim is appropriate.

10. Accordingly, | request that the Claim be
disallowed and expunged.

11. Pursuant to 28 U.S.C. § 1746, | declare
under penalty of perjury that the facts set forth
in the foregoing declaration are true and correct

to the best of my knowledge, information, and
belief.

Dated: December 30, 2019

Tensie Axton, C.P.A

Axton’s deception under the penalty of perjury is
overwhelming.

- Axton acknowledges Alam’s objections as
“valid” then argues Alam’s claims are
moot

- Axton acknowledges Alam did not
provide any documents to support its
assertions, only to later admit “I have
reviewed debtors books and records and
the Claim, as well as supporting
document provided by Alam”

 

 

 

 

 

 

 

 
